DETAILED ACTION
This is the initial Office action for application SN 17/294,897 having an effective date of 18 May 2021 and a Foreign priority date of 20 November 2018 (Republic of Korea).  Claims 1-6 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2013/0005619) in combination with Iijima et al (US 2005/0079354).
Lee et al [“Lee”] disclose lubricating oil compositions comprising a lubricant and nanoporous particles [0007].  Lee discloses that the nanoporous particles are selected from the graphite, carbon nanotube, silicon nitride, boron nitride, and mixtures thereof [0012].  Lee discloses that the nanoporous particles have an average particle size ranging from 50 nm to 5 µm and has a nano-pore size ranging from 0.01 nm to 100 nm [0014].  
Lee discloses a lubricating oil composition comprising 0.01 to 3.0 parts by weight of nanoporous particles based on 100 parts by weight of the lubricant [0016].  
Applicant’s claimed oil composition requires that the graphite particles are spherical graphite particles.  Although spherical graphite particles are not disclosed in Lee, such particles are conventional in the art as evidenced by Iijima et al [“Iijima”].
Iijima discloses nano-graphite spherical materials and methods for the preparation thereof.  Iijima discloses chemically stable and soft graphite nanospheres that are fine spherical particles with a size of nanometer order and are useful as abrasives and lubricants [0001].  Iijima discloses that the graphite nanospheres have a diameter of 1 to 1000 nm [0007].  
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have used the spherical nano-graphite disclosed in Iijima in the lubricant compositions disclosed by Lee with a reasonable expectation of success.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2005/0124504) in combination with Iijima et al (US 2005/0079354).
Zhang et al [“Zhang”] disclose various formulations of lubricant additive concentrates for addition to conventional engine oil or as motor oil lubricants for improving the lubricating properties of the engine oil, enhancing the performance of the engine, and reducing engine wear and possibly reducing the consumption of the oil [0012].   
Zhang discloses dispersing nanometer-sized carbon nanomaterials of thermal conductivity higher than 80 W/m into the base oil.  Zhang discloses that the term “carbon nanomaterials” refers to graphite nanoparticles, carbon nanotubes or fibrils, and other nanoparticles of carbon with graphite structure [0014].  Zhang discloses that stable dispersions are achieved by physical and chemical treatments [0014].  
Zhang discloses that one preferred nanomaterial is a high thermal conductivity graphite, exceeding 80 W/m in thermal conductivity, and ground, milled, or naturally prepared with mean particle size less than 500 nm is diameter, and preferably less than 100 nm, and most preferably less than 50 nm [0020].  
Zhang discloses that an improved performance of the engine additive in comparison with conventional crankcase lubricants is seen which is attributable to optimizing the design parameters for each of the individual chemical constituents [0030].   
Applicant’s claimed oil composition requires that the graphite particles are spherical graphite particles.  Although spherical graphite particles are not disclosed in Zhang, such particles are conventional in the art as evidenced by Iijima et al [“Iijima”].

Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have used the spherical nano-graphite disclosed in Iijima in the lubricant compositions disclosed by Zhang with a reasonable expectation of success.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato-Castillo et al (US 2017/0009171) disclose industrial lubricant compositions comprising a base oil, a phosphorus-based additive, and an intercalation compound including graphite nanoparticles [0047].
Wu et al (US 2010/0022422) disclose a process for producing a nanographite dispersion in a fluid including any petroleum distillates or synthetic petroleum oils [0043]. The graphite particles are typically less than 300 nm [0042]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
March 21, 2022